DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
I. Section II of Applicant’s representative’s remarks filed on 05 July 2022 states that a telephonic interview was conducted between the Examiner and the Applicant’s representative on September 10, 2021. However, the telephonic interview was conducted between the Examiner and the Applicant’s representative on 26 May 2022.

II. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182. (e.g. fin structures are considered columnar or vertical or pillar structures in the art).

Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 December 2021.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuoka et al. US 8,373,235.
Regarding claim 1, Masuoka et al. Fig. 3D discloses a vertical field effect transistor (VFET) structure comprising: 
a substrate 1a; 
fin structures formed on the substrate; 
bottom source/drain regions 3a, 4a, 5a formed on the substrate 1a between and at opposite sides of lower portions of the fin structures; and 
shallow trench isolation (STI) structures 2 formed at sides of the substrate and the bottom source/drain regions, wherein upper portions of the bottom source/drain regions comprise bottom silicide layers 13a each of which has a bar shape, 
wherein the bottom source/drain regions 3a, 4a, 5a comprise: 
a first bottom source/drain region 4a formed on the substrate between the lower portions of the fin structures; and 
a second bottom source/drain region 3a formed on the substrate at a left side of a lower portion of one of the fin structures, and 
wherein a top surface of an upper portion of the second bottom source/drain region 3a comprising one of the bottom silicide layers 13a is coplanar with a top surface of one of the STI structures 2 facing the substrate 1a and the second bottom source/drain region 3a.  
Regarding claim 2, Masuoka et al. Fig. 3D discloses the VFET structure of claim 1, wherein no STI structure 2 is formed between the fin structures.
Regarding claim 3, Masuoka et al. Fig. 3D discloses the VFET structure of claim 2, wherein the bottom source/drain regions further comprising a third bottom source/drain region 5a formed on the substrate and at a right side of a lower portion of another one of the fin structures, and wherein a top surface of an upper portion of the third bottom source/drain region 5a comprising another one of the bottom silicide layers  13a is coplanar with a top surface of another one of the STI structures facing the substrate 1a and the third bottom source/drain region 5a.  
Regarding claim 4, Masuoka et al. Fig. 3D discloses the VFET structure of claim 1, wherein top surfaces of the STI structures 2 and top surfaces of the upper portions of the bottom source/drain regions 3a, 4a, 5a are coplanar with one another.  
Regarding claim 5, Masuoka et al. Fig. 3D discloses the VFET structure of claim 1, wherein each of the bottom silicide layers is formed of at least one of cobalt silicide (CoSix), titanium silicide (TiSix) or tungsten silicide (WSix) (col.12, line 66-col.13, line 4).  
Regarding claim 6, Masuoka et al. Fig. 3D discloses the VFET structure of claim 1, further comprising top source/drain regions 14 formed on the fin structures, respectively, wherein upper portions of the top source/drain regions comprise top silicide layers 15, respectively.  
Regarding claim 8, Masuoka et al. Fig. 3D discloses the VFET structure of claim 6, wherein each of the top silicide layers 15 is 3formed of at least one of cobalt silicide (CoSix), titanium silicide (TiSix) and tungsten silicide (WSix) (col.12, line 66-col.13, line 4).  
Regarding claim 21, Masuoka et al. Fig. 3D discloses the VFET structure of claim 1, wherein the VFET structure further comprises an interlayer dielectric layer (e.g. contacts 6a-11a, 6b-11b are formed after forming a silicon oxide film, which is an interlayer film, col. 13, lines 10-12) between sidewalls of the fin structures adjacent to 6 each other, and wherein a bottom silicide layer 13a in an upper portion of a bottom source/drain region 3a, 4a between the lower portions of the fin structures is disposed below the interlayer dielectric layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. as applied to claim 6 above, and further in view of Basker et al. US 2020/0350403.
Regarding claim 7, Masuoka et al. Fig. 3D discloses the VFET structure of claim 6, further comprising interlayer dielectric (ILD) layers between and at sides of the fin structures. Masuoka et al. does not disclose wherein portions of the top source/drain regions are protruded from the ILD layers, and wherein the top silicide layers cover all outer surfaces of the top source/drain region protruded from the ILD layers.  Whereas Basker et al. Fig. 8 teaches portions of top source/drain regions 2300 are protruded from ILD layers 2112, and wherein top silicide layers cover all outer surfaces of the top source/drain region protruded from the ILD layers.  Masuoka et al. and Basker et al. are analogous art because they are directed to VFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Masuoka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Masuoka et al. and incorporate the teachings of Basker et al. to reduce contact resistance between the metal contact and the source/drain region. 

Claim(s) 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuoka et al. and further in view of Basker et al. US 2020/0350403.
Regarding claim 9, Masuoka et al. Fig. 3D discloses a vertical field effect transistor (VFET) structure comprising: 
a substrate 1a; 
fin structures formed on the substrate; 
bottom source/drain regions 3a, 4a, 5a formed on the substrate 1a between and at opposite sides of lower portions of the fin structures; and 
interlayer dielectric (ILD) layers between and at sides of the fin structures (e.g. contacts 6a-11a, 6b-11b are formed after forming a silicon oxide film, which is an interlayer film, col. 13, lines 10-12);
shallow trench isolation (STI) structures 2 formed at sides of the substrate 1a and the bottom source/drain regions; and 
top source/drain regions 14 formed on the fin structures, respectively, wherein upper portions of the top source/drain regions comprise top silicide layers 15, respectively, and 
wherein the bottom source/drain regions 3a, 4a, 5a comprise: 
a first bottom source/drain region 4a formed on the substrate between the lower portions of the fin structures; and 
a second bottom source/drain region 3a formed on the substrate at a left side of a lower portion of one of the fin structures, and 
wherein a top surface of an upper portion of the second bottom source/drain region 3a comprising one of the bottom silicide layers 13a is coplanar with a top surface of one of the STI structures 2 facing the substrate 1a and the second bottom source/drain region 3a.  
Masuoka et al. does not disclose wherein portions of the top source/drain regions are protruded from the ILD layers, wherein the top silicide layers cover all outer surfaces of the top source/drain region protruded from the ILD layers.  Whereas Basker et al. Fig. 8 teaches portions of top source/drain regions 2300 are protruded from ILD layers 2112, and wherein top silicide layers cover all outer surfaces of the top source/drain region protruded from the ILD layers.  Masuoka et al. and Basker et al. are analogous art because they are directed to VFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Masuoka et al. because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Masuoka et al. and incorporate the teachings of Basker et al. to reduce contact resistance between the metal contact and the source/drain region. 
Regarding claim 11, Masuoka et al. and Basker et al. teach the VFET structure of claim 9.  Masuoka et al. Fig. 3D teaches wherein upper portions of the bottom source/drain regions comprise bottom silicide layers each of which has a bar shape.  
Regarding claim 12, Masuoka et al. and Basker et al. teach the VFET structure of claim 11.  Masuoka et al. (col.12, line 66-col.13, line 4) teaches wherein each of the bottom and top silicide layers is formed of at least one of cobalt silicide (CoSix), titanium silicide (TiSix) and tungsten silicide (WSix).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898